It is ordered that the said motion be and the same hereby is granted only insofar as to continue the stay contained in the order to show cause, dated May 28, 1959, for a period of five days after service of a copy of this order, with notice of entry thereof, upon the attorneys for the defendants, to enable the defendant Davis to apply to Special Term of the Supreme Court, Kings County, for an order vacating the order adjudging him in contempt. Should the defendant Davis make said application within the prescribed five-day period then, and in that event, the temporary stay is further continued to the return date of said application. Concur — Botein, P. J., Breitel, Valente, Stevens and Bastow, JJ.